Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a track (84) pivotally supported by the base frame (16) independent of and must be shown or the feature(s) canceled from the claim(s).
According to FIG. 3 as well as page 8, lines 20, 21 of the specification disclose track 84 that is supported on tine 40 via bracket 102:


    PNG
    media_image1.png
    177
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    587
    media_image2.png
    Greyscale

Consequently, the figures do not support a track independent of tines insomuch as but-for tine 40 the track is unsupported. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 & 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 1, lines 8, 9 and claim 15, lines 9, 10 the disclosure does not support a track that is independent of a tine. 

    PNG
    media_image1.png
    177
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    587
    media_image2.png
    Greyscale

According to FIG. 3 and page 8, lines 20, 21 track 84 is supported on tine 40 via bracket 102. Consequently, the figures do not a track independent of tine 40 insomuch as but-for tine 40 the track cannot function. No new matter should be entered.
For purposes of examination independent has been interpreted as a track being a separate and independent guide for continuous chain or belt AND wholly unsupported by a tine. 
Claims 2-7, 8-14 are rejected by virtue of depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-12 depend from now canceled claim 8. Dependence from claim 1 was presumed for purposes of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 3,208,612) in view of Pearce (US 4,634,336) and McLellan (US 5,127,789) and Borgford (US 5,542,326).
Interpretive note 1. With respect to claim 15, the limitation “wherein the push bar is pivotally supported by the base frame independent of and above the plurality of tines” merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn’t begin a step with “providing” or “using” or some other –ing ending word that provides the active step. (Emphasis added.) Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). For purposes of examination the Examiner assumed proper method claiming format as best understood.
	With respect to claims 1 & 15, Blair discloses an apparatus for stacking hay bales comprising: a base frame securable to a motorized vehicle:
a plurality of tines 29, 30, 44, 45 pivotally (indicated generally as 26; C3/L73-C4/L2) connected to a base frame 15, 22, 25, 26, 37 extending to free distal ends, tines defining locations 34 therebetween spaced to correspond to a bale of hay; and
a push bar 79, 80 (C5/L57-75) extending parallel to a base frame and movable between a retracted position proximate to a base frame to an extended position along a plurality of tines to push hay bales from therebetween.
Blair does not disclose a plurality of tines pivotally connected to a base frame extending to free distal ends, wherein each tine is freely pivotally supported by a base frame so as to permit independent rotation of each tine, a support member extending from each tine to a base frame at a position above a pivot connection for that tine wherein each support member is received in a slidable connection with a base frame,  or a push bar pivotally supported by a base frame and independent of and above tines.
Pearce discloses-
a plurality of tines 29, 29 pivotally connected to a base frame (generally indicated by 26) extending to free distal ends (generally indicated by 31), wherein each tine 29, 29 is freely pivotally supported by a base frame at respective pivots 28, 28) so as to permit independent rotation of each tine; and, 
a support member 32, 32 extending from each tine to a base frame at a position above a pivot connection for that tine wherein each support member is received in a slidable connection 33 (C3/L19-29; #33 coupled with the connection of links 32, 32 that abut the back of upright frame member 24; see FIG. 4 reproduced below; see also FIG. 3) with a base frame.


    PNG
    media_image3.png
    163
    143
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include a plurality of tines pivotally connected to a base frame extending to free distal ends, wherein each tine is freely pivotally supported by a base frame so as to permit independent rotation of each tine; and, a support member extending from each tine to a base frame at a position above a pivot connection for that tine wherein each support member is received in a slidable connection with a base frame, as taught by Pearce, such that after retrieving a bale from a surface (FIG. 2) the tine-supported apparatus can be pivoted (FIG. 3) wherein the tine pivot along with apparatus pivoting improves on bale discharge from the apparatus. 
And, McLellan discloses a track 5, 20 supported by a base frame 2 independent of and above tines 7A, 7B. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include a track supported by a base frame independent of and above tines, as taught by McLellan, such that the lower parts of the downwardly extending side walls of the container or vehicle have to be located directly on the moving belts and not so that the moving belts are between or outside the downwardly extending side walls.
And, Borgford discloses a track 80 pivotally supported (generally indicated by 70) by a base frame 66 via transverse shaft 70 and cylinder 75 independent of and above tines 61. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to provide a track pivotally supported by a base frame, as taught by Borgford, thereby allowing the track to change angles relative to the tines such that the chain supported thereon can process the bale at various angles.
With respect to claim 13, Blair discloses tines that include a base flange 31, 41 extending away therefrom so as to form a support surface for supporting a hay bale thereon.
With respect to claim 14, Blair discloses that push bar 79, 80 is located above a plurality of tines 29, 30, 40, 45. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Pearce, McLellan and Borgford and further in view of Brown (US 3361279).
	Blair discloses a pair of drive arms 76 which are spaced apart and extend along tines 29, 30. Blair does not disclose a chain drive, drive sprockets or motor that drives a chain. Brown discloses a pair of chain drives 20, 22 for connecting to and moving a push bar 30 between retracted and extended positions. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include Browns chain drives connected to and moving a push bar, as taught by Brown, thereby allowing for deposit of a predetermined number of bales onto the ground rather than the previously all-or-nothing deposit.
Claim 3, 4, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Pearce, McLellan Borgford and Brown and further in view of and Hruska (US 6,431,480).
Blair does not disclose a chain drive that extends along tines, drive or distal sprockets and a motor. Hruska discloses a pair of spaced apart chain drives 37, 39 that extend along respective tines 41, 41 (FIGS. 4, 6), chain drives 37, 39 that each include a drive sprocket 42 secured to a base frame and a distal sprocket 43 supported by a tine 41 with a chain 45 driven therebetween, and wherein a drive sprockets 42, 42 are rotated by a hydraulic motor 49 via axle 44. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include a chain drive that extends along tines, drive or distal sprockets and a hydraulic motor, as taught by Hruska, thereby allowing multiple bales to transported simultaneously.
Claims 9, 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Pearce, McLellan and Borgford and further in view of Meyer (US 2,817,449).
Blair does not disclose support members that are received in bores in a base frame. Meyer discloses support members 64 that are received in bores (FIG. 8) in a base frame 22, 68, wherein support members are slidably received within bores and a support member includes a stop 66. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include support members received in bores in a base frame and support members are slidably received within bores and a stop, as taught by Meyer, thereby providing a bale sweep that can be readily adjusted to fit farm loaders of differing characteristics and can engage a bale and align the bale for engagement of other portions of the sweep. 
Allowable Subject Matter
Claims 5 & 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 15 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652